Citation Nr: 1025576	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating greater than 50 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk

INTRODUCTION

The Veteran served on active duty from September 1951 to February 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of a Department of 
Veteran Affairs (VA) Regional Office (RO) that continued a 50 
percent disability rating for major depressive disorder.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's major depressive disorder is productive of social 
impairment, with deficiencies in most areas, such as family 
relations, or mood, due to such symptoms as: suicidal ideation; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; difficulty 
in adapting to stressful circumstances; and inability to 
establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for major 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants an increased disability 
rating.  The RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims file the service 
treatment records and reports of his post-service care.  He has 
also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The Veteran is currently in receipt of a 50 percent rating for 
his disability under Diagnostic Code 9434, which applies to major 
depressive disorder.  Under this diagnostic code provision, a 50 
percent disability rating is assigned for a mental disorder 
(including major depressive disorder) when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.

A 100 percent disability rating is assigned when there is total 
occupational or social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9434.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).   

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 41-50 indicate serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (no friends, unable to keep a job).  GAF 
scores of  51 to 60 indicate moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (few 
friends, conflicts with peers or co-workers).

Post-service VA medical records dated from November 2004 to May 
2009 show that the Veteran received intermittent treatment for 
major depressive disorder, anxiety not otherwise specified, 
dysthymic disorder, chronic posttraumatic stress disorder (PTSD), 
and mixed personality disorder with dependent features.  The 
associated records show that the Veteran experienced various 
psychiatric symptoms, including depression, anxiety, insomnia, 
panic attacks two to three times a month, avoidance of crowds, 
excessive worry, restlessness, difficulty concentrating, limited 
social interaction, and irritability.  The Veteran was noted as 
being neatly dressed and well-groomed.  The Veteran's affect over 
this period ranged from mildly anxious to constricted at 
depressed range to flat.  His mood ranged from dysphoric to 
euthymic to depressed and anxious.  The medical notations 
indicate that the Veteran's memory, judgment, and insight were 
intact.  His speech was normal, and his thought processes were 
organized.  There were no signs of any thought disorder, 
perceptual distortions, or delusional ideation.  The Veteran 
denied homicidal ideation but did have passive suicidal ideation.  
His suicide risk was rated from low to moderate.  The Veteran was 
assigned GAF  scores of 49, 55, and 60.

On VA examination in December 2005, the Veteran reported that his 
condition had worsened over the last three or four years.  He 
reported that he had lost 20 pounds, was not doing well, felt 
nervous and moody, suffered from panic attacks, and did not want 
to leave the house.  He stated that he experienced these symptoms 
constantly.  He reported that he isolated himself and was 
socially withdrawn.  He also reported that his wife did all of 
the driving.  He maintained that during partial remission, he was 
able to groom himself every day, watch television, do chores 
around the house, and occasionally go out with his wife.  He 
reported that he was currently retired but that he had worked for 
Southern Pacific Railroad as a clerk for 37 years.  He stated 
that he had gotten along well with his supervisors and coworkers, 
and that he had not had any problems at work.  

Mental status examination revealed that the Veteran appeared 
quite anxious and tremulous.  However, the examiner found him to 
be a reliable historian.  The Veteran was alert and oriented in 
all spheres with appropriate appearance and hygiene.  The 
Veteran's speech was normal.  His behavior was traumatic and he 
tended to amplify his symptoms.  The Veteran's mood was depressed 
and anxious and his communication was only abnormal in the sense 
that he was very dramatic in presenting his history.  He reported 
that he experienced panic attacks 20 times a month that lasted 
one to ten minutes.  During these attacks, he would feel as if he 
wanted to run, was choking, and was very anxious.  The examiner 
found no hallucinations or delusions to be evident during 
examination, and the Veteran denied any obsessional rituals.  His 
thought process was goal-oriented, and his judgment was intact.  
His abstract thinking was impaired, and he had mild memory 
problems such as forgetting names, directions, and recent events.  
He had no homicidal ideations but did have passive thoughts of 
death.  The examiner diagnosed the Veteran with recurrent major 
depressive disorder.  He opined that the Veteran had no 
difficulty in performing activities of daily living but that he 
did have difficulty establishing and maintaining effective work 
and social relationships.  The examiner also found that the 
Veteran had no difficulty understanding simple or complex 
commands and that he did not pose any threat of persistent danger 
of injury to himself or others.  He assigned a GAF score of 60.  

An October 2006 VA medical record reveals that the Veteran 
reported experiencing  a depressed mood, decreased interest in 
pleasurable activities, difficulty in falling and staying asleep, 
excessive guilt, feelings of worthlessness, fatigue and loss of 
energy, diminished capacity to concentrate, poor appetite, low 
self-esteem, feeling overly emotional, irritability, isolation 
and social withdrawal, early morning wakening, indecisiveness, 
poor appetite, passive suicidal ideations, and frequent crying 
spells.  The Veteran denied any manic or psychotic symptoms or 
assaultive behavior.

A VA medical record dated in May 2009 shows that the Veteran 
became upset when he was told his normal provider was no longer 
with the clinic.  After the new psychiatrist explained how the 
clinic would handle the physician's patients, the Veteran 
eventually settled down.  The Veteran stated that he still did 
not want to be around people and did not want to leave the house.  
He stated that he had not noticed any changes in his depression 
or anxiety and that his appetite was up and down.  He reported 
that he would sleep for one hour and be awake for one hour.  He 
added that he had been thinking about suicide for years but would 
not do it because he could not leave his wife.

At a September 2009 VA medical examination, the Veteran stated 
that he had been retired since 1989.  He reported that he was 
married in 1955, and that his wife was supportive.  He stated 
that he got along fine with his children and grandchildren but 
that he took no pleasure in being with them or in any other 
activities.  He maintained that he had no friends, and that he 
did not like to be around people.  He stated that on a typical 
day he socially isolated himself, tried to read, and worked in 
his yard and garden.  The Veteran denied any alcohol abuse.  He 
reported that he had maintained his marriage and a connection of 
some kind with his larger family over the years.  The examiner 
observed that the Veteran was notably sad, unhappy, socially 
withdrawn, and that he described himself as miserable.  The 
Veteran stated that his lot in life had always been misery since 
his time in the military and that he was convinced that he would 
end his days in a miserable condition.  The examiner stated that 
the Veteran reported symptoms of major depression and found that 
he was quite down and exhibited psychomotor retardation.  The 
Veteran denied taking any pleasure in activities and stated that 
he had no appetite.  He felt guilty about being sexually 
assaulted in the military but verbalized that he knew it was not 
his fault.  He also had fragmented sleep patterns and would wake 
up for several hours a night even with medication.  Examination 
revealed that the Veteran was emotionally detached from others 
and had a restricted range of affect.  He had difficulty 
sleeping, worried a great deal, and was irritable in a passive 
and low key manner.  The examiner noted that the Veteran had no 
symptoms of mania or hypomania.  The examiner stated that the 
Veteran presented as a thin man with good grooming.  He was 
rather remarkably unenthusiastic and complained about his lot in 
life quite bitterly.  His motor activity was positive for some 
fidgeting and ringing of his hands.  His speech was soft and 
monotonic and his mood was clearly sad.  His range of affect was 
constricted but appropriate and stable.  His thought process was 
logical, coherent, and goal-oriented.  He was alert with intact 
attention, concentration, and memory.  His insight and judgment 
appeared fair.  The Veteran was positive for suicidal ideation, 
but he firmly denied plan or intent to hurt himself.  The 
examiner diagnosed the Veteran with major depressive disorder and 
PTSD.  The examiner noted that the Veteran had described symptoms 
of PTSD but that his PTSD and major depressive disorder were so 
interrelated that they could not be separated.  The Veteran was 
assigned a GAF score of 42.

The Veteran testified before the Board at a May 2010 travel board 
hearing.  Testimony revealed, in pertinent part, that the Veteran 
had no friends, was a loner, and did not like crowds or being 
around people.  The Veteran stated that he "walked in hell," 
was a "walking zombie," and that he did not have anything.  He 
maintained that he would get distracted when he tried to watch 
television or read.  He also reported that he experienced panic 
attacks all the time and that his stomach hurt during these panic 
attacks.  The Veteran added that he always felt sleepy and only 
slept three to four hours a night.  

Post-service VA medical records assigned GAF scores of 49, 55 and 
60.  The December 2005 VA examination assigned a GAF score of 60 
and the September 2009 VA examination assigned a GAF score of 42.  
The Veteran's assigned GAF scores reflect that he exhibits 
serious symptoms.  The medical evidence of record has shown the 
Veteran experiencing from symptoms such as depression, insomnia, 
irritability, anxiety, and passive suicidal ideation.  The 
Veteran has social impairment because he has no friends or social 
life, and avoids crowds and groups of people.  The Veteran has 
few interpersonal relationships outside of his wife.  The Veteran 
also experiences from constant panic attacks.  The Veteran's 
symptoms appear to have increased to such an extent that he is 
severely disabled by his major depressive disorder.  Accordingly, 
the Board finds that his symptoms related to major depressive 
disorder have worsened to the extent that an increased rating is 
warranted.

Based upon the above findings, the Board finds that the Veteran's 
disability more nearly approximates a 70 percent disability 
rating.  The evidence supports a finding of deficiencies in most 
areas.  His treating physicians and the VA examiner have reported 
that he has symptoms such as suicidal ideation and 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  His 
symptoms have been noted to interfere in his ability to relate to 
others because he has difficulty establishing and maintaining 
relationships.  Therefore, the Board finds that an increased 
rating of 70 percent is warranted. 

However, the Board finds that an increased rating higher than 70 
percent is not warranted.  There is no evidence of gross 
impairment of thought processes or communication.  Rather, the 
Veteran's speech is consistently noted to be clear and logical.  
There is no evidence of persistent delusions or hallucinations or 
grossly inappropriate behavior.  Although the Veteran had passive 
suicidal ideation, he stated that he would never act because he 
could not leave his wife, so there is no evidence of persistent 
danger of hurting self or others.  The record also does not 
contain evidence of intermittent ability to perform activities of 
daily living, disorientation to time and place, or memory loss 
for names of close relatives, own occupation, or own name.  The 
medical evidence generally shows fair judgment, fair insight, and 
a neat appearance.  Accordingly, the Board finds that an 
increased rating of 70 percent, but no higher, is warranted.  

In sum, resolving all reasonable doubt in the favor of the 
Veteran, the Board finds that the weight of the credible evidence 
demonstrates that an increased initial rating of 70 percent, but 
not higher, for the Veteran's major depressive disorder is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular Rating

The Board finds no evidence that the Veteran's service-connected 
major depressive disorder presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2009).  The 
objective medical evidence of record shows that manifestations of 
the Veteran's service-connected major depressive disorder does 
not result in a marked functional impairment to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  The Board finds that the 
evidence does not show frequent hospitalization due to major 
depressive disorder or that the psychiatric disability causes 
marked interference with employment beyond that envisioned by the 
schedular rating already assigned.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996). 





ORDER

A disability rating of 70 percent, but no higher, for major 
depressive disorder is granted, subject to the applicable 
criteria governing the payment of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


